Title: To George Washington from the Board of War, 3 September 1779
From: Board of War
To: Washington, George


        
          Sir
          War Office [Philadelphia] Septr 3d 1779
        
        We send you a Copy of Baron Steuben’s Regulations which he requested we would get neatly bound & transmitt your Excellency The Impossibility of having it done sooner must excuse the Delay.
        The enclosed Drafts of a Standard for the Army are sent for your Approbation, Rejection or Alteration. The Officers will be by & by pressing for Colours & if Materials can be procured they shall be made when you send us your Ideas of the Plan of the Standard. The one with the Union & Emblems in the Middle is preferred by us as

being variant from the Marine Flag. We have the Honour to be with the most perfect Respect & Regard Your obedient Servants
        
          Richard PetersBy order
        
      